     Case 1:20-cv-00751-DAD-SAB Document 11 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRYAN DAMON PATTERSON,                             No. 1:20-cv-00751-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    MAURICE HOWARD, et al.,
                                                         (Doc. No. 10)
15                       Defendants.
16

17          Plaintiff Bryan Damon Patterson is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 2, 2020, the assigned magistrate judge screened plaintiff’s complaint and found

21   that he stated cognizable First Amendment free exercise of religion claims against defendants

22   Maurice Howard and John Doe. (Doc. No. 8.) The screening order found that plaintiff failed to

23   allege any other cognizable claim against any other defendant and directed him to either file a

24   first amended complaint or a notice of his intent to proceed only on the claims found cognizable

25   in the screening order. (Id. at 5–7.) On July 14, 2020, plaintiff filed a notice of his willingness to

26   proceed with the claims found cognizable in the screening order. (Doc. No. 9.)

27          Accordingly, on August 11, 2020, the magistrate judge issued the pending findings and

28   recommendations, recommending that this action proceed on plaintiff’s First Amendment free
                                                        1
     Case 1:20-cv-00751-DAD-SAB Document 11 Filed 09/18/20 Page 2 of 2

 1   exercise of religion claims against defendants Howard and John Doe, and that all other claims and

 2   defendants be dismissed due to plaintiff’s failure to state a cognizable claim for relief. (Doc. No.

 3   10.) The findings and recommendations were served on plaintiff and contained notice that any

 4   objections thereto were to be filed within fourteen (14) days after service. (Id. at 2.) No

 5   objections have been filed, and the time in which to do so has now passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 7   conducted a de novo review of this case. Having carefully reviewed the entire file, the court finds

 8   the findings and recommendations to be supported by the record and by proper analysis.

 9          Accordingly,

10          1.      The findings and recommendations issued on August 11, 2020 (Doc. No. 10) are

11                  adopted in full;

12          2.      This action now proceeds only on plaintiff’s First Amendment free exercise of

13                  religion claims against defendants Maurice Howard and John Doe;

14          3.      All other claims and defendants are dismissed; and

15          4.      The matter is referred back to the assigned magistrate judge for further

16                  proceedings consistent with this order.

17   IT IS SO ORDERED.
18
        Dated:     September 17, 2020
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                       2
